
	

113 HR 4606 IH: To provide an additional authorization of appropriations for the Brookwood-Sago Mine Safety Grants to be used specifically to fund programs that provide hands-on mine safety skills training and certification in mine rescue and mine emergency response.
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4606
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2014
			Mr. McKinley (for himself, Mr. Rahall, and Mrs. Capito) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To provide an additional authorization of appropriations for the Brookwood-Sago Mine Safety Grants
			 to be used specifically to fund programs that provide hands-on mine safety
			 skills training and certification in mine rescue and mine emergency
			 response.
	
	
		1.Brookwood-Sago Mine Safety GrantsSection 14(g) of the Mine Improvement and New Emergency Response Act of 2006 (30 U.S.C. 965(g)) is
			 amended—
			(1)by striking There are and inserting (1) In general.—There are; and
			(2)by adding at the end the following:
				
					(2)Specific programs authorizationIn addition to amounts authorized under paragraph (1), there is authorized to be appropriated
			 $4,000,000 for fiscal year 2015 specifically for grants providing hands-on
			 mine safety skills training and certification in mine rescue and mine
			 emergency response..
			
